Affirmed and Memorandum Opinion filed August 30, 2007







Affirmed
and Memorandum Opinion filed August 30, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00194-CR
____________
 
CLIFTON GLENN BENNETT, JR., Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 182nd District
Court
Harris County, Texas
Trial Court Cause No.
1072140
 

 
M E M O R A N D U M   O P I N I O N
After a
guilty plea, appellant was convicted of the offense of robbery, and sentenced
on February 7, 2007, to five years= incarceration in the Institutional
Division of the Texas Department of Criminal Justice.
On July
12, 2007, this court ordered a hearing to determine why appellant had not filed
a brief in this appeal.  On August 8, 2007, the trial court conducted the
hearing.  The record of the hearing was filed in this court on August 8, 2007.
The
trial court found appellant no longer desires to prosecute his appeal.




On the
basis of those findings, this court has considered the appeal without briefs.  
See Tex. R. App. P. 38.8(b).
The case
is before us without a reporter=s record or bill of exception.  We find no fundamental error.
Accordingly,
the judgment of the trial court is affirmed.
 
PER
CURIAM
 
Judgment rendered and Memorandum
Opinion filed August 30, 2007.
Panel consists of Justices Yates,
Seymore, and Guzman.
Do Not Publish C Tex.
R. App. P. 47.2(b).